Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 10/17/2022.  Presently claims 1-8 and 10-16 are pending. 

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 10/17/2022, with respect to the rejection(s) of claim(s) 1-8 and 10-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of non-patent literature of Spacer (date 08/14/2015) as outlined in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-16 and are rejected under 35 U.S.C. 103 as being unpatentable over Viaud (US20100071339A1) in view of non-patent literature of Spacer (date 08/14/2015).

Regarding claim 1, Viaud discloses a rotor assembly (abstract), comprising: 
a support tube (fig.3: (80)) having a first outer diameter (fig.3: the outer diameter of the central region (80)) (paragraphs 0016-0017);
at least one tooth (figs.2-3: (102)) coupled to the support tube (fig.3: (80)), 
wherein the tooth rotates with the support tube to direct crop toward a chamber (paragraph 0019); and 
an undershot auger (fig.3: (76)) having a rotation direction that is opposite a pickup rotation direction (paragraph 0020), 
the undershot auger having an auger flight (fig.3: (98) and (100)) extending radially away from an auger core (fig.3: (78)) (paragraph 0017), 
the auger flight configured to cause the crop to flow towards a bale chamber region of the rotor assembly when rotation of the rotor assembly causes the crop to flow under the rotor assembly (paragraph 0017); 
wherein, the auger core has a second outer diameter that is greater than the first outer diameter (fig.3 the outer diameter of the core (78) is greater than the outer diameter of the central region (80)), the auger core is coupled to the support tube to rotate with the support tube.

Viaud does not disclose the auger core is coupled to the support tube with an auger coupler spacer.

Spacer disclose a coupler spacer for coupling two shafts together (page 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Viaud to have a coupler spacer as taught by Spacer in order to increase the flexibility of a coupling, to handle more misalignment and to have making for easier system maintenance and repair (Spacer: page 1); thereby having the auger core is coupled to the support tube with an auger coupler spacer to rotate with the support tube, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Viaud disclose a rotor floor (fig.3: (94 and 96)) defining a floor plane (fig.3: the plane of the elements (94) and (96)); 
a first choke distance (fig.3: the distance between outer diameter of the element (78) and the plane of the elements (94) and (96)) defined between the floor plane (fig.3: the plane of the elements (94) and (96)) and the auger core (fig.3: the part of element (78) where element (100) is formed); and 
a second choke distance (figs.2-3: the distance between the outer diameter of the element (80) and the plane of the elements (94) and (96)) defined between the support tube (fig.3: (80)) and the floor plane (fig.3: the plane of the elements (94) and (96)); wherein, 
the first choke distance is less than the second choke distance (fig.3).  

Regarding claim 3, Viaud disclose wherein the auger has a lifter plate (fig.4: the plate of the element (100) that border the element (80)) extending from the auger core.

Regarding claim 4, Viaud disclose a crop management system for an agricultural work machine (abstract), comprising: 
a rotor assembly having a first auger (fig.3: the part of element (78) where element (100) is formed) coupled to a support tube (fig.3: (80)) and configured to rotate about a rotation axis (paragraphs 0016-0017);
a plurality of teeth (figs.2-3: (102)) coupled directly to the support tube (fig.3: (80)) along a bale chamber region (fig.3: (50)); 
a rotor floor (fig.3: (94 and 96)) positioned along a portion of the rotor assembly; and 
a first auger core (fig.3: the part of element (78) where element (100) is formed) of the first auger coupled to the support tube (fig.3: (80)); 
wherein, the rotor assembly rotates in an undershot direction wherein a leading portion of the rotor assembly is rotating partially toward the rotor floor to direct and compress crop between the rotor assembly and the rotor floor (paragraph 0020); further 
wherein, an auger choke distance (fig.3: the distance between outer diameter of the element (78) and the plane of the elements (94) and (96)) is defined as a distance between the first auger core (fig.3: the part of element (78) where element (100) is formed) and a floor plane (fig.3: the plane of the elements (94) and (96)), 
the floor plane being parallel to the rotation axis (fig.3: (92)); 
further wherein, 
a support tube distance (figs.2-3: the distance between the outer diameter of the element (80) and the plane of the element (96)) is defined between the support tube (fig.3: (80)) and the floor plane (fig.3: the plane of the elements (94) and (96)), and 
the auger choke distance is less than the support tube distance (fig.3).

Viaud discloses the auger core to rotate with the support tube;
Viaud does not disclose further wherein, the auger core is coupled to the support tube with an auger coupler spacer, wherein the auger coupler spacer radially and axially aligns the auger core with the support tube and couples the auger core to rotate with the support tube.

Spacer disclose a coupler spacer for coupling two shafts together; wherein the spacer radially and axially aligns the two shafts (page 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Viaud to have a coupler spacer as taught by Spacer in order to increase the flexibility of a coupling, to handle more misalignment and to have making for easier system maintenance and repair (Spacer: page 1); thereby having further wherein, the auger core is coupled to the support tube with an auger coupler spacer, wherein the auger coupler spacer radially and axially aligns the auger core with the support tube and couples the auger core to rotate with the support tube, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 5, Viaud disclose comprising second auger having a second auger core (fig.3: the part of element (78) where element (98) is formed) that is spaced the auger choke distance from the floor plane (fig.3: the distance between outer diameter of the element (78) and the plane of the elements (94) and (96)).  

Regarding claim 6, Viaud disclose wherein both the first and second auger have flighting (fig.3: (98) and (100)) extending from the corresponding auger core to reposition crop towards the bale chamber region (paragraph 0017).  

Regarding claim 7, Viaud disclose wherein the first and second augers each have a lifter plate extending from the corresponding auger core (fig.4: the plate of the element (100) that border the element (80), and the plate of the element (98) that border the element (80)).  

Regarding claim 8, Viaud disclose wherein, the first auger core has an outer diameter that is greater than a support tube outer diameter of the support tube (fig.3 below: the outer diameter of the core (78) is greater than the outer diameter of the central region (80)).  

Regarding claim 12, Viaud disclose a method for processing crop in a baler assembly(abstract), comprising: 
providing at least one auger assembly (fig.3: (78)) (paragraphs 0016-0017), 
a support tube assembly (fig.3: (80)), 
a teeth arrangement (figs.2-3: (102)),
a rotor floor (fig.3: (94 and 96)), 
a crop pickup (fig.4: (72)) (paragraph 0015), and 
a rotor drive system (fig.4: (126)) (paragraph 0020); 
coupling the teeth (figs.2-3: (102)) arrangement to the support tube assembly (fig.3: (80)) along a bale chamber region (fig.3: (50)); 
coupling the at least one auger assembly to the support tube to selectively rotate about a rotation axis (fig.3: (92)) (paragraph 0017): 
positioning the support tube (fig.3: (80)) so the at least one auger assembly is an auger choke distance from a floor plane of the rotor floor (fig.3: the distance between outer diameter of the element (78) and the plane of the elements (94) and (96)), 
the floor plane (fig.3: the plane of the elements (94) and (96)) being parallel to the rotation axis (fig.3: (92)), and 
the support tube is a support tube choke distance from the floor plane (figs.2-3: the distance between the outer diameter of the element (80) and the plane of the elements (94) and (96)), 
the support tube choke distance being greater than the auger choke distance (fig.3); and 
coupling the support tube to the rotor drive system to selectively rotate the support tube, at least one auger, and teeth arrangement at an operation speed in an undershot direction (paragraph 0020); 
wherein, the at least one auger assembly has flighting (fig.3: (98) and (100)) at a pitch there around (paragraph 0017).  

Viaud does not disclose with an auger coupler spacer;

Spacer disclose a coupler spacer for coupling two shafts together (page 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Viaud to have a coupler spacer as taught by Spacer in order to increase the flexibility of a coupling, to handle more misalignment and to have making for easier system maintenance and repair (Spacer: page 1); thereby having the auger core is coupled to the support tube with an auger coupler spacer to rotate with the support tube, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Viaud to have a coupler spacer as taught by Spacer in order to increase the flexibility of a coupling, to handle more misalignment and to have making for easier system maintenance and repair (Spacer: page 1); thereby having coupling the at least one auger assembly to the support tube with an auger coupler spacer to selectively rotate the auger assembly about a rotation axis with the support tube, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 13, Viaud disclose wherein the coupling the at least one auger assembly step includes positioning the at least one auger (fig.3: (78)) at least partially around the support tube (fig.3: (80)).  

Regarding claim 14, Viaud disclose positioning the support tube fig.3: (80)) and at least one auger fig.3: (78)) adjacent to the crop pickup (fig.4: (72)) (paragraph 0015), 
wherein the crop pickup moves a crop material from an underlying surface along a crop flow path that leads between the support tube and the rotor floor (paragraphs 0017 and 0020).  

Regarding claim 15, Viaud disclose wherein the crop flow path leads to a bale chamber of a round baler (figs.2-3: (68)) (paragraphs 0010 and 0019).  

Regarding claim 16, Viaud disclose wherein the crop flow path leads to a pre-compression chamber of a round baler (figs.2-3: (68)) (paragraphs 0010 and 0019).
Viaud does not disclose wherein the crop flow path leads to a pre-compression chamber of a rectangular baler.
However, having a rectangular baler would have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the baler of Viaud, including a rectangular baler, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Viaud (US20100071339A1) in view of non-patent literature of Spacer (date 08/14/2015) as applied to claim 4 above, and further in view of Weyne (US20150373911A1).

Regarding claim 10, Viaud in view of Spacer does not disclose a coupler portion extending inwardly from an inner surface of the auger core, wherein the coupler portion is coupled to the auger coupler spacer of the support tube to couple the auger core to the support tube.

Weyne teaches a rotor assembly (fig.4), comprising:
a coupler portion (fig.4: the bearing (78) of the left-most component of element (62) proximate to the element (54)) extending inwardly from an inner surface of an auger core (fig.4: (60)), 
wherein the coupler portion is coupled to an auger coupler spacer (fig.5: (70)) of a support tube (fig.5: (76)) to couple the auger core to the support tube (paragraph 0035).
Both of the prior arts of Viaud and Weyne are related to a crop management system for an agricultural work machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Viaud in view of Spacer to have a coupler portion extending inwardly from an inner surface of the auger core as taught by Weyne in order to provide interconnection between the support tube and the auger core (Weyne: paragraph 0035); thereby having wherein the coupler portion is coupled to the auger coupler spacer of the support tube to couple the auger core to the support tube since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 11, Weyne teaches an auger spacer (fig.4: the bearing (78) of the right-most component of element (62) proximate to the vertical center of fig.4,) positioned between the auger core (fig.4: (60)) and the support tube (fig.5: (76)), 
wherein the auger spacer maintains radial orientation of the auger core relative to the support tube but is not coupled to the auger (paragraph 0036).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Viaud in view of Spacer to have an auger spacer positioned between the auger core and the support, wherein the auger spacer maintains radial orientation of the auger core relative to the support tube but is not coupled to the auger tube as taught by Weyne in order to provide interconnection between the support tube and the auger core (Weyne: paragraph 0035); since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/          	Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725